Title: To Thomas Jefferson from James Fleming, Sr., 29 June 1803
From: Fleming, Sr., James
To: Jefferson, Thomas


          
            Sir 
            Middleton township Cumberland county State of Pennsylvania June 29th 1803
          
          May it please your Excellency
          Among the highest public rights I humbly allege free access and reciprocal intelligence, between the officers of government and their constituents must be of invaluable utillity. I hope sir, you will not be inattentive to a few general hints from one of the truest advocates for equal liberty and rightfull clemency, that ever walked the probationary paths of universal existance. I served in the militia and flying camp from the appearance of the British Army off New-York till after the capture of the Hessians at Trenton. My only brother being wounded in the battle on Long Island, was taken and starved to death in prison. I never flinched but served every tour the laws warned me to attend. In one up susquehanna we had a skirmish with the savages; by sea we were taken in the Minerva and confined in Jamaica. After the capture of Count De Grasse I returned in the Lively. The independence of the American republic being duly acknowledged, and new forces being required to protect the settlement of our Western Territories, I enlisted in the first regiment and marched in the expedition up Wabash at the same time of Harmars unfortunate assay up the Miamees, and remained at Vincennes till St Clair was defeated. After spending some time viewing the new improvements of the extensive purchases I returned to the vicinity of my native ground, and resuming the occupation of a country Schoolmaster my leisure hours produced food for meditation. And being always told that I was an orphan from my infancy; I found many depredations were committed by some near relations, who were entrusted with the executive distribution of my fathers property. Our minority happening to terminate about the time of the lowest ebb of depreciated Congress Money our guardians artfully endeavoured to make us believe that their defalcations were solely occasioned by the tender laws. Consanguineous ravages and other encroachments on widows houses were not the only plundering scenes I experienced, being employed by doubtful characters who were so often tampering with politics and provokingly sounding for sentiments, I made free to intimate that so many Tories and double headed Arnolds were creeping into our legislative councils, that it was high time to check their bare faced machinations by the same means that curbed the Tyrants of England. Divers being neither cold nor hot but rather inclining to the old plan of taxation under his Britannic Majesty or a cisatlantic King, the overbearing woud be Nobles and their fawning Minions found means by base Informers, to endeavour to make the temporary Rulers of the Land believe, that I was inimical to the Constitution of the United States. Thus the greedy Judas’s perjured Peter’s whited walls, devouring Hypocrates and murdering Jews called forth their ravenous Armies to suppress true hearted Patriots, for reproving in the gate, and not only turned aside the just, but murdered the innocent although the great Washington was highest in command. Such was the fury of those mighty Aristocrats who arrived into Carlisle on the first sabbath of october Anno Domini MDCCXCIV. The next morning they came galloping to my school at Coll. Ephraim Blaine’s country seat Middlesex, and presented a pistol to my breast while a child was saying his lesson by my chair near to the door; and ordered me to step out into the centre of the Troop, charging the affrighted children to stay in the house. Leaving a few to guard me, the rest galloped off to an employers dwelling in full view and hearing of our little seminary, the family being industrious jermans were chiefly all out in the fields seeding, the old woman, two or three girls and a sick boy being at home; the youth stepped to the door and a pistol was instantly presented at him, the females all prayed them not to shoot, yet, while the unfortunate lad declared he was not the one they wanted, those desperate warriors let slip their lead through his body, which ended all his sublunary complaints before the day closed. The old man and two or three other sons came running to the house, but pistols were presented at them, with threats to be quiet while search was made for another son who in the interim went out of their way. The father of the dying child was even hindered from riding for a Doctor, till by repeated appealing they let him go on sending their nefarious pilot to keep him from alarming the neighbours. They took me before the States Attorney Mr. Ingersol, who talked to me about high treason, pettit treason, and other high crimes and misdemeanors. False witnesses were sought for and brought up to swear against me. I said very little having no other preparation than the prophecies of the Gospel afforded. Bail being mentioned, one of our graven images called an associate judge; he interfered and said I was a dangerous man and must be committed into prison. Thus I was hurried into the gloomy dungeon by a numerous gang of vagabonds bellowing blasphemous denunciations and vindictive imprecations for my destruction; calling themselves the only friends of order and good government. Night and day they insulted me telling me I woud be hung on the whiskey pole which they said I helped to raise in the public square of the town, and then guilotined for a terrifying example to all insurgents. Our clergy man tried to comfort me, by persuasive injunctions to tell on others and save my self; but all their threatnings and canvassing did them no service. Collonel Hartley saw the iniquity of venting spite upon individuals who were not adequate to their fabricated allegations; as well as the foolishness of making a man an offender for a word at the instance of a persecuting Paul, therefore, I was turned out of Jail to follow my teaching with strict charges to keep better company, and to never say any thing against the powers that be. Thus I was obliged to live under the jeerings of a set of excise officers and haughty partisans, who soon prevailed on the chief Sachem to let the Brittish Lion keep a paw over our commerce, which gave great opportunity to the eastern Impostor to albionise our lukewarm citizens to comply with grosser acts of oppression. The best part of my days has been subjected by crosses and losses, for my attachment to truth and sound polity, while over grown rich gluttons, hypocritical pretenders and even the persecutors of republicans are continued in office and places of trust with cloying salaries and immense emoluments, that only enables them the more to undermine the happiness of the people. I have not only been put to unjust costs and enormous expences by those pests of society, but even robbed of the very wages promised for the time spent in the capacity of a soldier. The first depreciated to nothing the certificates were embezzled by the most aggravated conspiracy, and every idea of good faith staggered. My losses in every tour were double the wages, even if I had been paid honestly; my certificate from Coll J. F. Hamtramach shews I got but one years wages though I enlisted for three. I was ordered to sign receipts for something they called installments in the Captains hands, but special care was taken to keep the money out of my hands. And the sergeants said if I complained I woud get a hundred lashes. I was told that there was bills against me for all that was due to me; but I never could learn what cloak they cou,d be invented under as I never drank any distilled liquor nor used tobacco or any other luxury: and although we hardly ever got half the quantity of the rations we understood we were entitled to, even after the choice bits were culled for the officers; yet they treated us with the utmost rigour besides confining and flogging us for every triffling pretext. The confusion under Harmar and St Clair was certainly facilitated by such indifference, as the victory of Wayne so clearly testified under his superior arrangements. The peculations of public officers in conjunction with deceitful legislators, false imprisonment fees, and other incidental disbursements; besides unjust confinement and loss of time being very depressive; Yet since the principles of fredom humanity and justice appears once more triumphant over tyranny, terror, and delusion, I am in greater hopes of better ecomony and more safety. While partiality and intolerance reigned it woud have been too fool hardy to have went to law for a redress of grievances, even if I had had money to have Lawyers. My fellow prisoners had trouble enough defending themselves in different parts of the state among almost as great strangers to their own neighborhoods as if they had been taken over the seas for trial. I have never spoke to any of my acquaintances to speak for me; neither have I applied for any lucrative appointment for restitution, notwithstanding so many less capable and far less worthy have been so amply rewarded. My progenitors were the first settlers of Pennsylvania, who fled from the persecutions of great britain to seek some other country where both civil and religious priveleges might be more propitious. I was taught from the early periods of understanding, the baneful effects of depending upon monarchial establishments for righteous defence, or sacrificing the favour of god for the favour of wicked men. If the citizens of the state in which I have so long resided passes by my sufferings without taking any compensative notice; I cannot expect the citizens of the Union will be moved to consider them. I beg leave to conclude with my fervent prayers that you may be supported by that Deity in whom we all live move and have our being, and that the administration may still be improving, so that the virtuous may be protected from the power of the vicious; Vigilent friends of true liberty from the malice of railing enemies, as well as the harmless from the wiles of deception; and no officer entrusted with more than sufficient security may oblige him to perform.
          I desire to be accounted worthy of your good opinion and particular friendship as well as the implicit integrity of a genuine patriot.
          
            James Fleming Snr
          
        